          Case 4:20-cr-00021-BMM Document 30 Filed 07/28/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 20-21-GF-BMM

              Plaintiff,

    vs.                                        FINAL ORDER OF FORFEITURE

KEITH CHARLES HARRISON,

              Defendant.


         THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.   The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

         2.   A Preliminary Order of Forfeiture was entered on June 15, 2020.

(Doc. 52).

         3.   All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 27,

27-1).

         4.   It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.




                                           1
          Case 4:20-cr-00021-BMM Document 30 Filed 07/28/20 Page 2 of 2


      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. §924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

      •       Hi-Point Model C9 9mm (serial number P10039347); and

      •       Hi-Point Model C9 9mm (serial number P1330742).

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 28th day of July 2020.




                                         2
